t c memo united_states tax_court elias olson and rosalinda olson petitioners v commissioner of internal revenue respondent docket no 21863-14l filed date elias olson and rosalinda olson pro sese christopher j richmond for respondent memorandum opinion foley judge the issues for decision are whether petitioners may exclude from income california state teachers’ retirement_system calstrs payments to rosalinda olson and whether respondent abused his discretion in sustaining notices of federal_tax_lien nftls relating to petitioners’ unpaid tax liabilities the parties submitted this case fully stipulated pursuant to rule background in mrs olson began teaching elementary_school in california on or around date she injured her elbow moving classroom furniture from date until her 60th birthday in mrs olson received disability payments from calstrs relating to a service-connected disability when mrs olson reached the normal_retirement_age of see cal educ code sec west her disability payments were terminated and shortly thereafter she began receiving service retirement benefits see id sec a mrs olson’s service retirement payments were made pursuant to cal educ code sec west and were calculated by reference to her age and years_of_service the olsons reported on their form sec_1040 u s individual_income_tax_return relating to and that the service retirement payments were taxable they 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2mrs olson received disability payments pursuant to disability coverage a which is available to employees who became calstrs members before date and did not elect coverage b before date all other calstrs members may receive benefits pursuant to disability coverage b reported balances due relating to and but did not remit payment with respect to those years on date respondent issued petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to and and on date he issued petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to the olsons timely filed a form request for a collection_due_process or equivalent_hearing at the date collection_due_process cdp hearing the olsons contended that the calstrs service retirement payments are exempt from tax and requested a form_656 offer_in_compromise oic petitioners’ oic was received on date respondent on date advised the olsons that their oic would be rejected because they had continued to accrue unpaid federal_income_tax liabilities the olsons subsequently withdrew their oic and on or about date submitted a proposed installment_agreement in which they offered to pay dollar_figure respondent rejected the proposal because it did not include all of the olsons’ federal tax_liabilities and on date issued the olsons a notice_of_determination upholding the nftls on date the olsons while residing in california timely filed their petition with the court discussion we review petitioners’ underlying tax_liabilities de novo because they did not receive a notice_of_deficiency or otherwise have an opportunity to dispute their tax_liabilities see sec_6330 122_tc_1 sec_104 and the regulations thereunder provide that retirement payments are excludable from gross_income if they are received pursuant to a workmen’s compensation act or a statute in the nature of a workmen’s compensation act see 138_tc_320 aff’d 785_f3d_1331 9th cir sec_1_104-1 income_tax regs sec_104 does not apply however to the extent that payments are determined by reference to the employee’s age or length of service or the employee’s prior contributions even if the employee’s retirement is occasioned by occupational injury see sewards v commissioner t c pincite sec_1_104-1 income_tax regs pursuant to cal educ code sec mrs olson’s service retirement payments were determined by reference to her age and length of service accordingly her service retirement payments were not excludable from 3when a taxpayer’s underlying tax_liability is properly at issue the court reviews the underlying tax_liability de novo and all other administrative determinations for abuse_of_discretion see lg kendrick llc v commissioner 146_tc_17 income see sec_104 sewards v commissioner t c pincite sec_1_104-1 income_tax regs petitioners further contend that respondent abused his discretion by not accepting either their oic or their proposed installment_agreement the appeals officer reviewed the information petitioners submitted evaluated their contentions and verified that the requirements of applicable law and administrative procedure had been met see sec_6330 after reviewing petitioners’ history of failing to pay tax_liabilities respondent reasonably determined that the nftls were the most efficient means of collecting petitioners’ unpaid tax see id in short respondent’s determination to sustain the nftls was not arbitrary or capricious see 114_tc_176 112_tc_19 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
